DETAILED ACTION
This office action is in response to communications filed on June 3, 2022, concerning application number 17/435,704.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 3, 2022, with respect to Sansum et al. GB 2469298 have been fully considered and are persuasive.  The office action mailed on February 3, 2022, with respect to Sansum et al. has been withdrawn. 
Status of Claims
Amendment to the claims was filed on June 3, 2022.
Claims 5, 20, and 21 were cancelled. Claims 22 and 23 were newly added.
Claims 1-4, 6-19, 22 and 23 are currently pending.
Allowable Subject Matter
Claims 1-4, 6-19, 22 and 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gao discloses a magnetically controlled material-based magnetorheological pilot operated safety valve for a hydraulic support (ann. fig. 1), comprising a valve body (valve 8 and housing 6), a valve core (8), a reset spring (9), and a pilot valve (11); wherein the valve core is disposed in a valve core chamber (ann. fig. 1) provided in the valve body, the pilot valve is disposed in a pilot valve chamber (ann. fig. 1) provided in the valve body, the reset spring is disposed in a spring chamber (ann. fig. 11) provided at the top end of the valve core and in a spring chamber provided in the valve body, the pilot valve chamber and the valve core chamber communicate therebetween via two control oil flow passageways (ann. fig. 1), a magnetorheological fluid is filled in the pilot valve chamber (“magnetorheological fluid pilot valve cone 11 is installed on the valve body of the main valve 6 in the pilot valve cover plate 3”, machine translation), and an emulsion (oil, “one of the inlet system pressure oil, when working, the hydraulic oil from the inlet of the overflow valve into the main valve body of the overflow valve 6”, machine translation) is filled in the valve core chamber; the pilot valve includes a push rod, a piston, a magnetorheological fluid control coil (electromagnetic coil 5), and a pilot valve core (11), which are arranged sequentially from left to right; the piston (4), the magnetorheological fluid lies between the piston and the pilot valve core (magneto-rheological fluid 12 is in two pilot valve cover plate 3. magneto-rheological pilot valve piston 4 and closed regions magnetorheological fluid pilot valve cone 11 of right end”, machine translation), and a damping hole (8) is provided in the axial direction of the magnetorheological fluid control coil.
Gao does not disclose the pilot valve includes a magnetically controlled shape memory alloy, an electromagnet, a push rod, a piston, a magnetorheological fluid control coil, and a pilot valve core, which are arranged sequentially from left to right; and the magnetically controlled shape memory alloy runs through the electromagnet, a front end of the magnetically controlled shape memory alloy being connected to the push rod.

    PNG
    media_image1.png
    560
    624
    media_image1.png
    Greyscale

GAO – ANNOTATED FIGURE 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753